Title: To James Madison from John Mitchell, 24 July 1804 (Abstract)
From: Mitchell, John
To: Madison, James


24 July 1804, Le Havre. “In a late Letter I mentiond to you that this port was strictly blocaded and Watched by the British; and of a fleet of Gun boats being ready to sail & in the road. The Night before last, they all returnd into port: and yesterday Morg. by 9 oClock the British fleet (13 Sail) were rainged abreast of the Town, When the forts began fireing and throwin shells—which was returnd from the Bomb Vessells of the fleet, and Continued till One oClock. Forty to fifty shells fell in the Town and have injured a nomber of Houses, happily fire was not set to any, two or three persons were killed, and upwards of Twenty were Wounded—that tho the place has sufferd considerably—the injury is far less than could be expected from so very severe a bombardment, My House altho situated in the line of fire escaped without injury—on the Oposite side of the Street a shell that passed over Me fell & did considerable damage. They gave proof that this City may be destroyed, but why they should wish to destroy the place, is dificult for Me to say—as it can tend to no good purpose.
“I doubt if the fleet sufferd any damage for the Whole are now almost within Cannon shot abreast of the place, with every Appearance of intention to renue the attack. Should they repeat it, I will take the first Occasion to inform you.”
